Bigelow, J.
The estate demised to Harwood by the inhabitants of Winehendon for the term of nine hundred and ninety nine years is in these proceedings to be treated as an estate in fee simple, by virtue of the Rev. Sts. c. 60, § 18, which provide that leasehold estates demised for one hundred years or more, so long as fifty years of the term remain unexpired, shall be regarded as an estate in fee simple, “ as to everything concerning the redemption thereof when mortgaged.”
The only question raised by the plaintiff is, whether the defendant acquired any interest in the land by virtue of the indenture of mortgage of August 5th 1850, between Harwood and Morse, which has been assigned to the defendant, or whether it was a conveyance only of the materials used in the construction of the building.
It seems to us that the terms of the grant bring it within the numerous cases in which it has been decided that land will pass by a deed which does not contain any description of the land, but which grants only the structure which is erected upon it; so that a grant of a barn, a shop, a house, a well, a mill, will convey a title to the land under it and necessary to its enjoyment ’ and use. Cheshire v. Shutesbury, 7 Met. 566. Forbush v. Lombard, 13 Met. 109. Johnson v. Rayner, 6 Gray, 110.
In the present case the grant is of all the right, title and interest which the grantor now has in the foundation or stone work of the building, and also of all the “right, title and interest” which the grantor “ may have in apd unto said building during its erection and completion, and after it is completed, as mentioned in said lease.” Now the right which the grantor had in said foundation, stone work and building, under the lease, was not merely or mostly a right to the materials of which they were composed, but the more valuable right of having them on the premises as part of a structure, with a right to use and occupy them for a long period of time. It was a grant therefore of his right to the use and occupation of the land, as well as of the building or of the portion of it then erected.
Such we think was clearly the intent of the parties. It ia *23not reasonable to suppose that the grantee, when advancing money to complete the building, would take, as security for his advances, a mortgage on the materials only, which were to become part of the realty, and which, by the terms of the lease, when annexed to the freehold, he would have no right to remove or in any way render available as security for his loan.
We are therefore of opinion that the respondent has a right to receive from the plaintiff for the redemption of the premises the advances made under said indenture, and the case must go to a master to determine the amount.